DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shu (CN105879390A).
Regarding claim 1, 10 and 19, Shu discloses a sound reproduction method, device and a non-transitory computer readable storage medium performed at a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: 
detecting, by the computing device, a sound triggering event within a sound source detection scope that is in a virtual scene and that corresponds to a first virtual object, the sound triggering event carrying sound source feature information used for defining a sound source in the virtual scene (Shu, Fig. 1, item 101: “Obtain visual image information corresponding to the virtual reality game” and  item 102: “detected whether there is a sounding body within a predetermined range of the current game player ”); 
“If the current game player has a sounding body within a predetermined range, the sound information corresponding to the sounding body is acquired”) ; 
determining, by the computing device and according to the first transmission distance, a target sound signal of the sound source at the first position(Shu, Fig. 1, item 103: “the sound information corresponding to the sounding body may be pre-stored, and the sound information stored in advance may be collected when the sounding body emits sound in reality, or may be simulated and synthesized according to the characteristics of the sounding body”); and 
generating, by the computing device, the target sound signal at the first position in the virtual scene (Shu, Fig.  1, item 104 “outputting the visual image information and the sound information corresponding to the sound producing body”; ¶ [35]: “ outputting the sound corresponding to the sounding body within the predetermined range of the current game player and the visual image information”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 -6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shu (CN105879390A), and further in view of Osada (US 20140112505 A1).
Regarding claims 5 and 14, Shu discloses all the limitations of claim 1 and 10 respectively.
 	However, Shu fails to disclose a method and device, wherein the determining, by the computing device and according to the sound source feature information, a sound source position at which the sound source is located, and obtaining a first transmission distance between the sound source position and a first position at which the first virtual object is located in the virtual scene comprises:
extracting, by the computing device and from the sound source feature information, sound source coordinates used for indicating the sound source position (Osada, ¶ [0066]: “A microphone coordinate system as a local coordinate system is set for the virtual microphone”); and calculating, by the computing device, the first transmission distance according to the sound source coordinates and position coordinates corresponding to the first position in the virtual scene (Osada, ¶ [0087]: “the CPU calculates the straight-line distance from the virtual microphone to the sound source object in the microphone coordinate system”).  

Regarding claim 6 and 15, Shu discloses all the limitations of claim 1 and clam 10 respectively.
Shu discloses a method, wherein the generating, by the computing device, the target sound signal at the first position in the virtual scene comprises: 
at least two sound sources are detected, determining, by the computing device, respective object target sound signals of the at least two sound sources at the first position (Shu, ¶ [33]: “the sounding body is a wolf, the sound corresponding to the sounding body is the sound collected when the wolf is screaming, and if the sounding body is a dog”); 
synthesizing the object target sound signals into the target sound signal Shu, ¶ [32]: “synthesized according to the characteristics of the sounding body”);
However, Shu fails to disclose when one sound source is detected, determining, by the computing device, the target sound signal of the sound source at the first position; and generating the target sound signal at the first position; and generating the target sound signal at the first position.  
In an analogous field of endeavor, Osada discloses when one sound source is detected, determining, by the computing device, the target sound signal of the sound source at the first position (Osada, ¶ [0066]: “the virtual microphone picks up a sound emitted by the sound source object”); and 
a sound emitted by the sound source object”); and 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Osada with Shu to simulate sound bodies at various positions.

Allowable Subject Matter
Claims 2-4, 7-9, 11-13, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654